                                        GODDARD LAW PLLC
                                     39 BROADWAY, SUITE 1540
                                    NEW YORK, NEW YORK 10006
                                          O:(646) 504-8363
                                          C:(504) 909-0792
                                          F:(212) 473-8705
                                      megan@goddardlawnyc.com
    Hon. Jesse M. Furman
    United States District Court Judge
    Southern District of New York                         February 5, 2020
    500 Pearl Street
    New York, New York 10007

                                  Goddess Stallings v. WellLife Network
                                      Case No. 19-cv-09433(JMF)

    Dear Honorable Jesse M. Furman:

             This law firm represents Plaintiff Goddess Stallings in the above referenced matter. I write
    this letter with the consent of Defendant’s Counsel. The Parties’ mediation is currently scheduled
    for February 5, 2020 and we respectfully request the adjournment of this mediation until March
    30, 2020 as the mediator and all parties have agreed to that date and are waiting for confirmation
    from the SDNY office as to space.

            Neither Plaintiff nor Defendant has requested adjournment or extensions of time for this
    mediation previously. Plaintiff’s counsel has spoken to Defendant’s counsel, who has consented
    to the adjournment. This is the Parties’ first request for the adjournment of this mediation, and the
    request is made due to a medical issue requiring Plaintiff’s counsel to be on medical leave.

           The initial conference for this case before Your Honor is scheduled for March 3, 2020, and
    the Parties also respectfully request that the initial conference be postponed at the Court’s
    convenience to a date after March 30, 2020. Neither party has previously made a request for an
    adjournment of the initial conference, but we believe it makes more sense to have the initial
    conference after the mediation, if necessary.
                                                               Respectfully,

                                                                       /s/
                                                                 Megan S. Goddard
The Court is sorry to hear about Plaintiff's counsel's medical problems and wishes counsel well. That
said, the parties should have requested an adjournment and extension earlier; future untimely requests
may be denied on that basis alone. Nevertheless, the initial pretrial conference currently scheduled for
March 3, 2020, is ADJOURNED to April 28, 2020, at 3:45 p.m. The parties' deadline to participate in
a mediation session is EXTENDED nunc pro tunc to April 14, 2020. The Clerk of Court is directed to
terminate ECF No. 13. SO ORDERED.




February 6, 2020
                                                     1
